Harrison, J.
Ejectment for land in San Mateo county. A certificate of purchase for the lands involved herein was issued to Benjamin S. Green by the register and receiver of the land office of the United States, March 5, 1863, and a patent therefor was issued to him August 1, 1871. April 21, 1869, Green and wife mortgaged the land to C. C. Wilson and J. P. Jourdan, and in an action for the foreclosure of this mortgage, commenced September 6, 1870, a judgment ivas rendered, under which the land was sold January 2, 1872, and on the same day the sheriff’s certificate therefor filed in the office of the county recorder. July 3, 1872, the sheriff executed his deed to the purchaser, who, on the twenty-sixth day of September, 1872, conveyed his interest in the land to William Ford.
April 1, 1872, John McCombe commenced an action in the fifteenth district court in and for the city and county of San Francisco, against Green and wife, and a writ of attachment was issued therein, under which the sheriff of San Mateo county, on the next day, purported to levy upon all the right, title, and interest of Green and wife in the land. Judgment was rendered in this action in favor of plaintiff, November 5, 1880, and by virtue of an execution issued thereon the sheriff, on December 10, 1881, sold the land to Alexander Forbes. June 4, 1887, the sheriff who made the sale executed a deed for the land, and on June S, 1887, the sheriff then in office executed another deed therefor. The plaintiff claims title by virtue of these deeds, and on the eighth day of June, 1887, commenced the present action.
August 17, 1872, B. S. Green executed a conveyance of the land to the appellant, Thornton, who, on the next day entered into the possession thereof, and has since remained in adverse possession, and paid all the taxes levied thereon from the year 1872 until the time of trial. *680The plaintiff had judgment in the court below, from which, and an order denying a new trial, the defendant has appealed.
Whether there was sufficient evidence before the court to authorize it to find that the sheriff made an effective levy on the land by virtue of the writ of attachment issued in the action of McCombe v. Green need not be determined; but assuming that such levy was made, it affected only the interest in the land which was then held by the defendants in the attachment. Prior to that date their interest in the land had been sold under the judgment in foreclosure against them, and the'deed which was subsequently executed to the purchaser at that sale vested him with all the title to the land that the Greens had on the twenty-first day of April, 1869 (the date of the mortgage), or which they had subsequently acquired therein (Sichler v. Look, 93 Cal. 610), and the interest or estate which the Greens had at the date of the attachment was thereby extinguished. The execution of the deed gave to the purchaser at the sale no new title to the land purchased by him, but was merely evidence that his title had become absolute. Upon the sale he acquired “all the right, title, interest, and claim of the judgment debtors thereto” (Code Civ. Proc., sec. 700), subject to be defeated by a redemption within six months, and to the right of the judgment debtors to remain in the possession of the land until the execution of the sheriff’s deed, and all that remained in the Greens was this right of redemption, and to retain possession of the land until the expiration of the time therefor. “ During the period which elapses between the sale and the expiration of the time for redemption the statute regards the purchaser as the owner, in equity, and gives him the rents and profits, or the value of the use and occupation. In short, it gives him the entire beneficial interest in the property, except the actual possession.” (Page v. Rogers, 31 Cal. 302.)
Judgment was not rendered in the action of McCombe v. Green until November 5, 1880, and at the date of the *681sale thereunder in December, 1881, the judgment debtors had no interest in the land upon which the judgment could be a lien, and as their interest in the land that was attached had been extinguished, and as, with its extinguishment the lien of the attachment upon that interest was also extinguished, the land was not subject to a sale in satisfaction of the judgment. The conveyance by Green to Thornton, August 17, 1872, did not transfer to him any title to the land, for the reason that at that date Green had no title or interest in the land. Thornton, however, took possession of the land on the 18th of August, 1872, and the record shows that since that date he has maintained such an adverse possession thereof as to vest him with a prescriptive title thereto, unless the other facts shown in relation to his possession of the land preclude him from acquiring such title or making this defense.
In an action of ejectment to recover lands purchased at a sale under an execution issued upon a judgment against the defendant, and of which he was in possession at the time of the sale or at the date of the lien of the judgment or attachmeut (if there was an attachment), the defendant cannot defeat the plaintiff’s right to recover by showing that he had no title to the land, or that the true title is outstanding. (Jackson v. Graham, 3 Caines, 188; Cooper v. Galbraith, 3 Wash. C. C. 550; Den v. Winans, 14 N. J. L. 6; McDonald v. Badger, 23 Cal. 393; 83 Am. Dec. 123; Blood v. Light, 38 Cal. 649; 99 Am. Dec. 441.) The same rule applies to the vendee of the judgment debtor, or any other person coming in under him subsequent to the creation of the lien, and who has no other title or claim to the lands than that which he derived from the judgment debtor, or whose title is, in effect, the same as that which was sold under the execution. (Jackson v. Bush, 10 Johns. 223; Green v. Watrous, 17 Serg. & R. 398.) As against the judgment debtor, the production of the judgment, execution, and sheriff’s deed is prima facie evidence of the plaintiff’s right to recover, but if the action is against a *682stranger to the judgment, the plaintiff must also show that the judgment debtor had the title or possession of the land at the date of the lien or of the sale. This prior possession will then be prima facie evidence of a right to recover as against the mere possession of the defendant which will be deemed to have been taken subsequent to the sale. The sheriff’s deed does not, however, transfer any after-acquired interest in the land, and the judgment debtor is not estopped from showing in an ejectment suit against him that, subsequent to the execution of the sale, he has acquired a different title from that which was sold under the judgment (Emerson v. Sansome, 41 Cal. 552); and in an ejectment suit against'the vendee of the judgment debtor he may also show, not only that he has acquired a different, interest or right of possession, but also that the judgment debtor himself had no interest in the lands at the time of the sale.
In one sense the grantee of land maybe said to come into possession under his grantor, but his entry under his grantor is not in subordination to the title -which he receives from him or of that character which estops him from disputing the validity of the title under which he entered, as a tenant is estopped from disputing his landlord’s title, or the vendee in possession under a contract of sale the title of his vendor. Even a tenant is not estopped from showing that the title of his landlord under which he entered has terminated. (Taylor on Landlord and Tenant, sec. 629.) The grantee does not, by his entry, assume any obligation towards his grantor, nor is there any relation of trust or confidence between them, which is forfeited by his repudiation of the title under which he entered, or by his acquisition of another outstanding title. By entering under the title he assumes it to be prima facie good, but he is not estopped thereby from showing otherwise, or from showing in any controversy another and independent title in himself. (Hill v. Robertson, 1 Strob. 1.) “The vendee claims the property for himself, and his faith is not pledged to maintain *683the title of the vendor. The rights of the vendor are intended to be extinguished by the sale, and he has no continuing interest in the maintenance of his title unless he should be called upon in consequence of some covenant or warranty in his deed. The property having become by the sale the property of the vendee, he has the right to fortify that title by the purchase of any other which may protect him in the quiet enjoyment of the premises. No principle of morality restrains him from doing this, nor is the letter or spirit of the contract violated by it.” (Blight v. Rochester, 7 Wheat. 548.) Delivering possession under a deed of the fee does not, in the absence of any other recitals, raise an estoppel, since the possession then becomes wholly the possession of the grantee, and there is no obligation on his part to return it to the grantor. He may therefore dispute his title. (3 Washburn on Real Property, 5th ed., 99; Gardner v. Green, 5 R. I. 110; Robertson v. Pickrell, 109 U. S. 608; Sparrow v. Kingman, 1 N. Y. 242; Osterhout v. Shoemaker, 3 Hill, 513.) In the case last cited, Bronson, J., giving the opinion of the court, said: “Although a tenant cannot question the right of his landlord, a grantee in fee may hold adversely to the grantor, and there can be no good reason why he should not be at liberty to deny that the grantor had any title. There is no estoppel when the occupant is under no obligation} express or implied, that he will at some time or in some event surrender the possession. The grantee in fee is under no such obligation. He doos not receive the possession under any contract, express or implied, that he will ever give it up. He takes the land to hold for himself and to dispose of it at pleasure. He owes no faith or allegiance to the grantor, and he does him no wrong when he treats him as an utter stranger to the title.” The rights of the grantor are extinguished by the sale, and as the property has thereby become the property of the grantee, he holds it with all the attributes of ownership, and is under no more accountability to his grantor for his estimate of the title taken from him than he is *684for the use to which he shall apply the land, and he may fortify his possession by the acquisition of any other title which may protect him in its enjoyment. “He holds adversely to all the world, and has the same right to deny the title of his vendor as the title of any other party.” (Merryman v. Bourne, 9 Wall. 600; Win-lock v. Hardy, 4 Litt. 272; Voorhies v. White, 2 A. K. Marsh. 26.) His possession becomes adverse to his grantor immediately upon his entry under the grant, and by this adverse possession he may acquire a title by prescription which will be as available for the protection of his possession as one acquired by grant. ( Croxall v. Shererd, 5 Wall. 268.)
Whether the possession which Thornton took of the land in August, 1872, is to be regarded as having been taken by virtue of the grant from Green, or without any color of title, it immediately became adverse to the whole world. Green himself would be estopped by his deed from claiming any title in the land, and as whatever title Green had at the date of the attachment had been extinguished prior to the time when Thompson took possession of the land, the lien of the attachment against his interest was terminated and could no longer form a basis for the support of any sale that might be made under the judgment afterwards obtained in the action. At the date of the sale in 1881 Thornton had acquired a title by prescription which gave him the right to the possession of the land (Civ. Code, sec. 1007), superior to any claim of the plaintiff resting upon the prior possession of the Greens.
The rule that the statute of limitations does not begin to run against the judgment debtor, or one claiming under him, until the execution of the sheriff’s deed, has no application to the present case. That rule rests upon the proposition that the sheriff’s deed is the deed of the defendant under the execution, and that the defendant’s possession after the sale cannot be adverse to the purchaser until the execution of his uwn deed by the sheriff. The rule has no application to a stranger to *685the judgment, or to a title which is not derived from the judgment debtor. In Jefferson v. Wendt, 51 Cal. 573, the defendants were only the tenants of the judgment debtor, whose interest had been sold by the sheriff; and in Leonard v. Flynn, 89 Cal. 535, 23 Am. St. Rep. 500, the defendant had no title other than that which he had received from the judgment debtor, and had acquired this title within five years prior to the commencement of the action.
The court erred in permitting the plaintiff to offer in evidence the deed of the land executed to him by the assignee in bankruptcy of Ford, subsequent to the commencement of the action. The respondent seeks to sustain this ruling upon the theory, that the defendant had shown that this title was outstanding, and that it was competent for the plaintiff to show that it was not an available title against the plaintiff, for the reason that he had acquired it. The defendant, however, did not offer evidence of the sale under the foreclosure for the purpose of showing an outstanding title, for there was no such issue before the court, but for the purpose of showing that the lien which the plaintiff claimed as the basis of his own title had been extinguished thereby. That the introduction of the deed was injurious to the defendant is evident without any discussion.
The appellant, Hannah Green, by her answer admitted all the allegations of the complaint, and consequently is not entitled to a reversal.
The judgment and order denying a new trial are reversed as to the appellant Thornton, and affirmed as to the appellant Hannah Green.
Fitzgerald, J., De Haven, J., and Beatty, C. J., concurred.
McFarland, J., dissented.